      Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 1 of 22



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________

NEW HORIZONS EDUCATION CORPORATION,
NEW HORIZONS FRANCHISING
GROUP, INC. and LTSI Inc.,

                             Plaintiffs,                         COMPLAINT

              -v-                                                                 5:18-CV-1223
                                                                 Civil Action No._________
                                                                                  (BKS/DEP)
KROLAK TECHNOLOGY MANAGEMENT OF
SYRACUSE, LLC, KROLAK TECHNOLOGY
MANAGEMENT LLC, JASON KROLAK, and
TODD KROLAK.

                      Defendants.
______________________________________

       Plaintiffs New Horizons Education Corporation, New Horizons Franchising

Group, Inc., and LTSI Inc. (collectively, “Plaintiffs”) for their Complaint allege as follows.

                                           THE PARTIES

       1.     New Horizons Education Corporation is a corporation organized under the

laws of Delaware with its principal office located at 1900 S. State College Blvd., Suite

450, Anaheim, California 92806.

       2.     New Horizons Franchising Group, Inc. (“New Horizons”) is a corporation

organized under the laws of Delaware with its principal office located at 1900 S. State

College Blvd., Suite 450, Anaheim, California 92806.

       3.     LTSI Inc. (“LTSI”) is a corporation organized under the laws of New York

with its principal office located at 3535 Winton Place, Rochester, New York 14623.




                                                1
                                                                               3229153.2 10/15/2018
      Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 2 of 22



       4.     Krolak Technology Management of Syracuse, LLC (“Krolak Syracuse”) is

a New York limited liability company, with an office located at 6711 Towpath Road,

Suite 100 East Syracuse, NY 13057.

       5.     Krolak Technology Management LLC (“Krolak Albany”) is a New York

limited liability company with an office located at 15 Cornell Road, Latham, New York.

       6.     Jason Krolak is an individual who, upon information and belief, resides at

8 Fairleigh Way, Ballston Lake, New York and is the managing member of Krolak

Syracuse and Krolak Albany.

       7.     Todd Krolak is an individual who, upon information and belief, resides at

31 Summerlin Drive, Clifton Park, New York.

                                JURISDICTION AND VENUE

       8.     This Court has jurisdiction over this action pursuant to (1) 28 U.S.C. §§

1331, 1338(a) and (b); (2) 15 U.S.C. § 1121, as an action for violation of the Lanham

Act, 15 U.S.C. §§ 1051 et seq.; (3) 28 U.S.C. § 1332, as it involves a dispute amongst

citizens of different states, with an amount in controversy in excess of $75,000

irrespective of costs or interests; and (4) 28 U.S.C. § 1367(a), pursuant to the principles

of supplemental jurisdiction.

       9.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) in that the

Defendants reside or are found in this judicial district and/or a substantial part of the

events or omissions giving rise to the claims herein occurred in this judicial district.




                                              2
                                                                               3229153.2 10/15/2018
        Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 3 of 22



                                         FACTS

   I.         New Horizons

        10.     New Horizons licenses independent computer training businesses as

franchisees of New Horizons and has been in business since 1982. Currently, New

Horizons has approximately 300 licensed franchisees, spanning 70 countries.

        11.     New Horizons Education Corporation has registered the following

trade/service marks with the United States Patent and Trademark Office (the “Marks”).


 REGISTRATION                                                 INTERNATIONAL CLASS
                             TRADEMARK/SERVICE MARK
   NUMBER                                                      AND GOODS/SERVICES

        1,337,233                  NEW HORIZONS              Classes 41 & 42
                                                             41 – Educational services –
                                                             namely, conducting courses
                                                             dealing with computer
                                                             operations
                                                             42 – Computer services -
                                                             namely, providing Internet
                                                             based training
        2,064,665                                            Class 41
                                                             Educational services –
                                                             namely, conducting courses
                                                             dealing with computer
                                                             operations
        2,281,596                                            Class 9
                                                             Multimedia software recorded
                                                             on CD-rom containing
                                                             instructional materials
                                                             pertaining to the use of
                                                             computer software and
                                                             hardware
        2,515,371                  NEW HORIZONS              Class 9
                                                             Multimedia software recorded
                                                             on CD-rom containing
                                                             instructional materials

                                            3
                                                                          3229153.2 10/15/2018
  Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 4 of 22




REGISTRATION                                     INTERNATIONAL CLASS
                  TRADEMARK/SERVICE MARK
  NUMBER                                          AND GOODS/SERVICES

                                                 pertaining to the use of
                                                 computer software and
                                                 hardware
  2,616,283              NEW HORIZONS            Classes 16 and 41
                                                 16- Printed instructional
                                                 materials pertaining to the use
                                                 of computer software and
                                                 hardware
                                                 41– Educational services –
                                                 namely, conducting courses
                                                 dealing with computer
                                                 operations
  2,726,462                                      Classes 16, 38, 41 and 42
                                                 16 - Printed instructional
                                                 materials pertaining to the use
                                                 of computer software and
                                                 hardware
                                                 38 – Providing on-line
                                                 electronic bulletin boards chat
                                                 rooms
                                                 41– Educational services –
                                                 namely, conducting courses
                                                 dealing with computer
                                                 operations
                                                 42 – Computer services -
                                                 namely, providing Internet
                                                 based training
  2,722,250       NEW HORIZONS ONLINE LIVE       Classes 16, 38, 41 and 42
                         LEARNING                16 - Printed instructional
                                                 materials pertaining to the use
                                                 of computer software and
                                                 hardware
                                                 38 – Providing on-line
                                                 electronic bulletin boards chat
                                                 rooms
                                                 41– Educational services –
                                                 namely, conducting courses
                                 4
                                                               3229153.2 10/15/2018
  Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 5 of 22




REGISTRATION                                     INTERNATIONAL CLASS
                  TRADEMARK/SERVICE MARK
  NUMBER                                          AND GOODS/SERVICES

                                                 dealing with computer
                                                 operations
                                                 42 – Computer services -
                                                 namely, providing Internet
                                                 based training
  2,749,863          NEW HORIZONS ONLINE         Class 16
                      ANYTIME LEARNING           16 - Printed instructional
                                                 materials pertaining to the use
                                                 of computer software and
                                                 hardware
  2,836,345              NEW HORIZONS            Classes 38, 41 and 42
                                                 38 – Providing on-line
                                                 electronic bulletin boards chat
                                                 rooms
                                                 41– Educational services –
                                                 namely, conducting courses
                                                 dealing with computer
                                                 operations
                                                 42 – Computer services -
                                                 namely, providing Internet
                                                 based training
  3,286,936                                      Classes 16, 38, 41 and 42
                                                 16 - Printed instructional
                                                 materials pertaining to the use
                                                 of computer software and
                                                 hardware
                                                 38 – Providing on-line
                                                 electronic bulletin boards chat
                                                 rooms
                                                 41– Educational services –
                                                 namely, conducting courses
                                                 dealing with computer
                                                 operations
                                                 42 – Computer services -
                                                 namely, providing Internet
                                                 based training

                                 5
                                                               3229153.2 10/15/2018
  Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 6 of 22




REGISTRATION                                     INTERNATIONAL CLASS
                  TRADEMARK/SERVICE MARK
  NUMBER                                          AND GOODS/SERVICES

   3231684                ONLINE LIVE            Classes 16 and 42
                                                 16 - Printed instructional
                                                 materials pertaining to the use
                                                 of computer software and
                                                 hardware
                                                 42 – Computer services -
                                                 namely, providing Internet
                                                 based training
   3329061                ONLINE LIVE            Classes 38 and 41
                                                 38 – Providing on-line
                                                 electronic bulletin boards chat
                                                 rooms
                                                 41– Educational services –
                                                 namely, conducting courses
                                                 dealing with computer
                                                 operations
   3827109            MENTORED LEARNING          Class 41

                                                 41– Educational services,
                                                 namely conducting courses
                                                 related to the use of computer
                                                 software and hardware, non-
                                                 technical business skills and
                                                 professional development and
                                                 providing training in
                                                 professional skills in the use of
                                                 computer software and
                                                 hardware and distribution of
                                                 course materials in connection
                                                 therewith; providing
                                                 interactive, on-line newsletters
                                                 that are accessed via a global
                                                 computer network and
                                                 featuring information on
                                                 computers.



                                 6
                                                               3229153.2 10/15/2018
         Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 7 of 22



         12.      New Horizons Education Corporation has delegated to New Horizons the

right to license the use of the Marks and other intellectual property of New Horizons

Education Corporation to New Horizons franchisees. Through the use of New Horizons’

intellectual property, including New Horizons’ confidential and proprietary systems,

Marks, information and materials, New Horizons’ franchisees provide computer skills

and professional training to individuals.



   II.         The Albany and Syracuse Franchises

         13.      On or about June 30, 2014, New Horizons, Krolak Albany, and Jason

Krolak entered into a Franchise Agreement (the “Albany Franchise Agreement”).

         14.      On or about December 18, 2016, New Horizons, Krolak Syracuse, Jason

Krolak, and Todd Krolak entered into a separate Franchise Agreement (the “Syracuse

Franchise Agreement”).

         15.      Pursuant to the Albany Franchise Agreement, New Horizons granted

Krolak Albany a nonexclusive license and franchise to operate a New Horizons

computer learning/training center for a specified term within a specified territory in the

greater Albany, New York area.

         16.      Pursuant to the Syracuse Franchise Agreement, New Horizons granted

Krolak Syracuse a nonexclusive license and franchise to operate a New Horizons

computer learning/training center for a specified term within a specified territory in the

greater Syracuse, New York area.

         17.      Pursuant to the Albany and Syracuse Franchise Agreements, New

Horizons provided Krolak Albany, Krolak Syracuse and Jason Krolak with confidential

                                              7
                                                                              3229153.2 10/15/2018
      Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 8 of 22



and trade secret information, including specialized training, customer, financial,

marketing, operating, and performance information.

       18.    More specifically, New Horizons provided Krolak Albany, Krolak Syracuse

and Jason Krolak with New Horizons’ Confidential Operations Manual (“COM”).

       19.    The COM sets forth New Horizons’ proprietary standards and methods for

operating a New Horizons franchise.

       20.    In addition, New Horizons provided Krolak Albany, Krolak Syracuse, and

Jason Krolak with access to New Horizons’ web based extranet, which contains

confidential and proprietary products, documents, and class offerings for use in

connection with operating a New Horizons franchise.

       21.    New Horizons also provided Krolak Albany, Krolak Syracuse, and Jason

Krolak with access to New Horizons’ Center Management System (“CMS”).

       22.    The CMS is a software service that manages contacts, student

enrollments, class inventories and accounts receivable.

       23.    Pursuant to the Albany Franchise Agreement Krolak Albany operated a

computer learning/training center at 15 Cornell Road, Latham, New York.

       24.    Pursuant to the Syracuse Franchise Agreement, Krolak Syracuse

operated a computer learning/training center at 6711 Towpath Road, Suite 100 East

Syracuse, NY.

       25.    Article IV of the Albany and Syracuse Franchise Agreements requires that

Krolak Albany and Krolak Syracuse pay certain royalties and fees to New Horizons.

       26.    Jason Krolak personally guaranteed payment of the royalties and fees

under the Albany and Syracuse Franchise Agreements.

                                             8
                                                                            3229153.2 10/15/2018
      Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 9 of 22



      27.       Todd Krolak personally guaranteed payment of the royalties and fees

under the Syracuse Franchise Agreement.

      28.       Krolak Albany breached the Albany Franchise Agreement by failing to pay

the royalties and fees due.

      29.       Krolak Syracuse breached the Syracuse Franchise Agreement by failing

to pay the royalties and fees due.

      30.       By letter dated August 27, 2018, New Horizons terminated the Syracuse

Franchise Agreement for failure to make the required payments due under the

Agreement.

      31.       By letter dated September 19, 2018, New Horizons terminated the Albany

Franchise Agreement for failure to make the required payments due under the

Agreement.

      32.       The termination of the Albany and Syracuse Franchise Agreements

triggered various obligations of Krolak Albany and Krolak Syracuse under Article XII of

the respective Franchise Agreements.

      33.       As specified in the termination letters, Krolak Albany and Krolak Syracuse

were obligated to:

               remove, at Krolak Albany/Syracuse’s expense, all signs erected or used
                by Krolak Albany/Syracuse which bear New Horizons’ marks, or any word
                or mark indicating that Krolak Albany/Syracuse is associated or affiliated
                with New Horizons;

               erase or obliterate from letterhead, stationary, printed matter, advertising
                or other forms used by Krolak Albany/Syracuse and any word or mark
                indicating that Krolak Albany/Syracuse is associated or affiliated with New
                Horizons;




                                              9
                                                                              3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 10 of 22



                permanently discontinue any advertising of Krolak Albany/Syracuse which
                 indicated directly or indirectly that Krolak Albany/Syracuse is associated or
                 affiliated with New Horizons;

                refrain from doing anything which would indicate that Krolak
                 Albany/Syracuse is or ever was an authorized franchisee of New Horizons
                 including without limitation indicating (directly or indirectly) that Krolak
                 Albany/Syracuse was licensed to use New Horizons’ marks or any other
                 distinctive New Horizons’ system features or that Krolak Albany/Syracuse
                 at any time operated under any name, word or mark associated or
                 affiliated with New Horizons;

                return, at Krolak Albany/Syracuse’s expense, any and all copies of the
                 COM, software manuals and documentation, and other communications
                 media previously furnished to Krolak Albany/Syracuse by New Horizons;

                assign to New Horizons all of Krolak Albany/Syracuse’s interest in and
                 rights to all telephone numbers, all telephone directory listings, domain
                 names or websites applicable Krolak Albany/Syracuse’s, New York
                 computer learning center in use as of the termination date and take all
                 actions necessary to change immediately all such telephone numbers and
                 telephone directory listings;

                make Krolak Albany/Syracuse’s books and records available to New
                 Horizons’ representatives who shall conduct a termination audit; and

                Pay all amounts outstanding to New Horizons.

      34.        To date, neither Krolak Albany nor Krolak Syracuse has performed any of

the foregoing obligations.

      III.       LTSI

      35.        Following the termination of the Albany Franchise Agreement and

Syracuse Franchise Agreement, New Horizons awarded the franchises formerly

operated by Krolak Albany and Krolak Syracuse to LTSI. The franchise agreements

pertaining to those locations were made effective on September 20, 2018 (the “LTSI

Franchise Agreements”).



                                               10
                                                                               3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 11 of 22



       36.    The LTSI Franchise Agreements granted various franchise rights to LTSI

including, but not limited to the exclusive right to provide instructor led training courses

under the New Horizons name from any business premises within the Syracuse and

Albany territories.

       37.    In addition to the payment made to New Horizons to secure the

aforementioned franchise rights, LTSI also has and is continuing to invest in personnel

and facility space in order to operate these franchises. These investments were made

in reliance of the fact that LTSI would be the exclusive provider of New Horizons

computer training courses in the Syracuse and Albany territories. Jason Krolak

Continues to Operate Training Centers in the Territories

       38.    Since assuming the Albany and Syracuse franchises, LTSI has received

reports that Jason Krolak, individually and/or through Krolak Syracuse and Krolak

Albany, was continuing to offer computer training courses, under the New Horizons’

name, in both Albany and Syracuse.

       39.    In the case of Syracuse, although the facility located at 6711 Towpath

Road was closed, Jason Krolak continued to solicit business and/or accept payment for

computer training courses after August 27, 2018. Upon information and belief, he has

done so with regard to, at a minimum, Alvogen Pharmaceuticals, Molina Healthcare, the

Air Force Research Laboratory, Anaren Microwave, and the Mohawk Valley Water

Authority. This behavior is consistent with the statement made by Jason Krolak to a

former employee on or about August 27, 2018 that, although the Towpath Road facility

was closed, he planned to open up “a new branch” soon thereafter.




                                             11
                                                                              3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 12 of 22



       40.    This activity constitutes, among other things, counterfeit use of New

Horizons’ trademarks. It further interferes with LTSI’s right to exclusively market and

sell New Horizons courseware in the Syracuse region under those marks.

       41.    In the case of Albany, Jason Krolak and/or Krolak Albany continue to

operate the training facility located at 15 Cornell Road in Latham, New York. On

September 25, 2018, and again on October 1, 2018 and October 9, 2018, LTSI

observed a functioning training center at that location, with included signage identifying

the location as “New Horizons CLC of Albany.” When one calls the telephone number

associated with this facility after hours, the greeting begins “Thank you for calling New

Horizons.”

       42.    Additionally, Jason Krolak and/or Krolak Albany continued to use New

Horizons’ trademarked logo in e-mail correspondence, and on business cards. They

also continue to market via LinkedIn, Instagram, and Facebook, still using the New

Horizons name and logo as part of these efforts.

       43.    As with the Syracuse region, this activity constitutes, among other things,

counterfeit use of New Horizons’ trademarks. It further interferes with LTSI’s right to

exclusively market and sell New Horizons courseware in the Albany region under those

Marks.

                           FIRST CAUSE OF ACTION
                 VIOLATION OF SECTION 32 OF THE LANHAM ACT

       44.    Plaintiffs repeat paragraphs 1-43 above as if set forth fully herein.

       45.    The Marks are in full force and effect and are enforceable.

       46.    The Marks are widely known as being associated with New Horizons’

computer learning/training centers.
                                            12
                                                                             3229153.2 10/15/2018
         Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 13 of 22



          47.   Krolak Albany, Krolak Syracuse, and Jason Krolak continue to use the

Marks in furtherance of their computer learning/training business without authorization

or consent from New Horizons Education Corporation or New Horizons.

          48.   Krolak Albany, Krolak Syracuse, and Jason Krolak continue to use the

Marks in their signage, advertising, and promotional material, including on social media.

          49.   Krolak Albany, Krolak Syracuse, and Jason Krolak continue to refer to

their computer learning/training centers, to the general public and when soliciting

potential customers, as New Horizons, both orally (in person and over the phone) and in

print.

          50.   Krolak Albany, Krolak Syracuse, and Jason Krolak’s use of the Marks is

intended to cause, has caused, and is likely to cause confusion, mistake, and deception

among consumers, the public, and the trade as to whether the computer

learning/training centers operated by Krolak Albany, Krolak Syracuse, and Jason Krolak

are licensed franchisees or otherwise affiliated with and/or approved by New Horizons.

          51.   Krolak Albany, Krolak Syracuse, and Jason Krolak’s unauthorized use of

the Marks was done and is being done willfully and with knowledge of New Horizons

Education Corporation and New Horizons ownership of the Marks.

          52.   Krolak Albany, Krolak Syracuse, and Jason Krolak’s unauthorized use of

the Marks was done and is being done to unjustly benefit from the good will and

reputation of New Horizons and the Marks.

          53.   Krolak Albany, Krolak Syracuse, and Jason Krolak’s unauthorized use of

the Marks is a violation of 15 U.S.C. § 1114(1)(a).




                                            13
                                                                            3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 14 of 22



       54.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s unauthorized use of

the marks constitutes counterfeit use of the Marks and is a violation of 15. U.S.C.

1114(1)(b).

       55.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s actions have caused,

and unless enjoined, will continue to cause irreparable damage, harm and injury to New

Horizons Education Corporation and New Horizons, including harm and injury to their

business reputation and goodwill for which there is no adequate remedy at law.

       56.    New Horizons and New Horizons Education Corporation are entitled to

injunctive relief pursuant to 15 U.S.C. § 1116(a).

       57.    Pursuant to 15 U.S.C. § 1117(a) New Horizons and New Horizons

Education Corporation are entitled to recover damages in an amount to be determined

at trial, including the profits made by Krolak Albany, Krolak Syracuse, and Jason Krolak

through their unauthorized and counterfeit use of the Marks.

       58.    New Horizons Education Corporation and New Horizons are also entitled

to treble damages, reasonable attorneys’ fees, and prejudgment interest pursuant to 15

U.S.C. § 1117(a) and (b).

                          SECOND CAUSE OF ACTION
                 VIOLATION OF SECTION 43 OF THE LANHAM ACT

       59.    Plaintiffs repeat and reallege paragraphs 1-58 above as if set forth fully

herein.

       60.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s acts alleged herein

constitute the use in interstate commerce of a word, term, name, symbol, or device, or

any combination thereof, or false designation of origin, or false or misleading description



                                            14
                                                                             3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 15 of 22



of fact, or false or misleading representation of fact, in connection with the sale or

offering for sale of goods or services in violation of 15 U.S.C. § 1125(a).

       61.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s acts have caused

and are likely to continue to cause confusion, mistake, and/or deceit to consumers and

the public as to the affiliation, connection, or association of Krolak Albany, Krolak

Syracuse, and Jason Krolak with New Horizons and/or New Horizons Education

Corporation, or as to the origin, sponsorship or approval of the infringing

products/services.

       62.    In other words, Krolak Albany, Krolak Syracuse, and Jason Krolak’s

actions were intended to cause, have caused, and are likely to continue to cause

consumers and the public to believe in error that the computer learning/training centers

operated by Krolak Albany, Krolak Syracuse, and Jason Krolak have been authorized,

sponsored, approved, endorsed or licensed by New Horizons and/or New Horizons

Education Corporation or that New Horizons and/or New Horizons Education

Corporation are in some way affiliated with Krolak Albany, Krolak Syracuse, and Jason

Krolak.

       63.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s actions alleged

herein violate 15 U.S.C. § 1125(a).

       64.    New Horizons and New Horizons Education Corporation are entitled to

injunctive relief pursuant to 15 U.S.C. § 1116(a).

       65.    Pursuant to 15 U.S.C. § 1117(a) New Horizons and New Horizons

Education Corporation are entitled to recover damages in an amount to be determined




                                             15
                                                                              3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 16 of 22



at trial including the profits made by Krolak Albany, Krolak Syracuse, and Jason Krolak

through their use of the Marks.

      66.    New Horizons Education Corporation and New Horizons are also entitled

to treble damages, reasonable attorneys’ fees, and prejudgment interest pursuant to 15

U.S.C. § 1117(a) and (b).

                         THIRD CAUSE OF ACTION
             TRADEMARK INFRINGEMENT UNDER NY COMMON LAW

      67.    Plaintiffs repeat and reallage paragraphs 1-66 above as if set forth fully

herein.

      68.    The Marks are valid trademarks under New York State common law.

      69.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s use of the Marks

without New Horizons and New Horizons Education Corporation’s consent constitute

trademark infringement.

      70.    New Horizons and New Horizons Education Corporation are entitled to an

injunction enjoining the trademark infringement and damages.


                          FOURTH CAUSE OF ACTION
                    BREACH OF THE FRANCHISE AGREEMENTS

      Plaintiffs repeat and reallege paragraphs 1-70 above as if set forth fully herein.

      71.    Krolak Albany, Krolak Syracuse, and Jason Krolak have breached the

Albany and Syracuse Franchise Agreements by their continued use of the Marks and

other New Horizons intellectual property and confidential information after termination of

the Franchise Agreements.

      72.    Krolak Albany, Krolak Syracuse, and Jason Krolak breached the Albany

and Syracuse Franchise Agreements by their failure to comply with requirements set
                                           16
                                                                            3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 17 of 22



forth in Article XII of the Franchise Agreements and set forth in the termination letters as

set forth above.

       73.    Paragraph 8.10(f) of the Albany and Syracuse Franchise Agreements

precludes Krolak Albany, Krolak Syracuse, and Jason Krolak from operating a computer

learning/training center or otherwise competing with New Horizons within the greater

Albany and Syracuse areas for 1 year after termination of the respective Agreements.

       74.    Paragraph 8.10(f) of the Albany and Syracuse Franchise Agreements is

reasonable in scope and necessary to protect New Horizons’ legitimate interests.

       75.    Krolak Albany, Krolak Syracuse, and Jason Krolak breached paragraph

8.10(f) of the Albany and Syracuse Franchise Agreements by continuing to operate

computer learning/training centers in the greater Syracuse and Albany areas and/or

otherwise competing with New Horizons in those areas.

       76.    Pursuant to paragraphs 8.10(e) and (j) of the Franchise Agreements New

Horizons is entitled to an injunction to enjoin the foregoing breaches.

       77.    Krolak Albany, Krolak Syracuse, and Jason Krolak also breached the

Albany and Syracuse Franchise Agreements by their failure to pay royalties and fees

due to New Horizons.

       78.    In addition, Todd Krolak breached the Syracuse Franchise Agreement by

his failure to pay royalties and fees due to New Horizons.

       79.    Based on Krolak Albany and Jason Krolak’s failure to pay royalties and

fees due under the Albany Franchise Agreement, New Horizons is entitled to damages

of no less than $97,618.40, plus attorneys’ fees.




                                            17
                                                                             3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 18 of 22



       80.    Based on Krolak Syracuse, Jason Krolak, and Todd Krolak’s failure to pay

royalties and fees due under the Syracuse Franchise Agreement, New Horizons is

entitled to damages of no less than $347,885.56, plus attorneys’ fees.


                               FIFTH CAUSE OF ACTION
                                UNFAIR COMPETITION

       81.    Plaintiffs repeat and reallege paragraphs 1-80 above as if set forth fully

herein.

       82.    Krolak Albany, Krolak Syracuse, and Jason Krolak’s actions complained of

herein constitute a misappropriation of Plaintiffs’ labors and expenditures.

       83.    These actions were taken in bad faith. Despite repeated demands that

Krolak Albany, Krolak Syracuse, and Jason Krolak discontinue use of New Horizons’

trademarks and cease competing with New Horizons and LTSI in the Syracuse and

Albany regions, Krolak Albany, Krolak Syracuse, and Jason Krolak continue to do so

with full knowledge of the wrongfulness of this conduct.

       84.    Indeed, Krolak Albany, Krolak Syracuse, and Jason Krolak have asked to

be relieved of the obligations imposed on a terminated franchisee by the Syracuse

Franchise Agreement and the Albany Franchise Agreement. New Horizons has refused

to waive the protections of those agreements.

       85.    There is evidence that Krolak Albany, Krolak Syracuse, and Jason Krolak

have, and continue to, divert business opportunities from Plaintiffs as a result of their

unfair conduct. Thus has resulted, and will continue to result in, damage to Plaintiffs in

an amount to be determined at trial.




                                             18
                                                                               3229153.2 10/15/2018
      Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 19 of 22



                            SIXTH CAUSE OF ACTION
               TORTIOUS INTERFERENCE WITH ECONOMIC ADVANTAGE

        86.     Plaintiffs repeat and reallege paragraphs 1-85 above as if set forth fully

herein.

        87.     The LTSI Franchise Agreements are valid and enforceable agreements,

and give LTSI the exclusive right to provide instructor led training courses under the

New Horizons name from any business premises within the Syracuse and Albany

territories.

        88.     Under the rights granted by the LTSI Franchise Agreements, LTSI has

marketed, and continued to market, instructor-led training courses under the New

Horizons name in the Syracuse and Albany territories.

        89.     By marketing competing training courses in those regions under the New

Horizons name, and accepting payments for such competing courses, the Defendants

have interfered, and are interfering with, contractual relations or business with

prospective clients.

        90.     Defendants are aware of the prohibitions on competitive activity in the

Syracuse and Albany territories, as well as the revocation of their rights to use New

Horizons Marks.

        91.     They have, nonetheless, elected to violate both obligations and continue

to operate in the Syracuse and Albany territories. Particularly with regard to the

continued use of New Horizons Marks, such conduct constitutes dishonest, unfair

and/or improper behavior.

        92.     As a result of this conduct, prospective LTSI clients have been confused

and frustrated. Indeed, in at least one case, a prospective client would have purchased
                                              19
                                                                               3229153.2 10/15/2018
      Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 20 of 22



competing training courses from the Defendants but for LTSI informing that client of the

revocation of Defendants’ franchise rights. Therefore, upon information and belief,

prospective LTSI clients have either (a) purchased competing courses from Defendants,

or (b) purchased courses from a third party due to the aforementioned confusion and

frustration.

       93.     In addition, as a result of Defendants’ conduct, LTSI has failed to realize

the full value of its investment in personnel and facility space in order to operate its

franchises in the Syracuse and Albany regions.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

against Defendants as follow:

       A.      Adjudicating that Defendants have:

               1.     violated Section 32 of the Lanham Act, 15 U.S.C. § 1114;

               2.     violated Section 43 of the Lanham Act, 15 U.S.C. § 1125(a);

               3.     breached the Albany and Syracuse Franchise Agreements;

               4.     engaged in trademark infringement in violation of New York

common law;

               5.     engaged in unfair competition; and

               6.     engaged in tortious interference with economic advantage.

       B.      Granting a temporary restraining order, preliminary, and permanent

injunction, pursuant to Federal Rule of Civil Procedure 65, 15 U.S.C. § 1116(a), the

common law of the State of New York, and the Albany and Syracuse Franchise

Agreements restraining and enjoining Defendants from using the Marks, operating a

computer learning/training center within the greater Syracuse and Albany areas and

                                             20
                                                                              3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 21 of 22



otherwise engaging in competing acts in violation of paragraph 8.10(f) of the Albany and

Syracuse Franchise Agreements, and

compelling Defendants to:

              remove, at Krolak Albany/Syracuse’s expense, all signs erected or used
               by Krolak Albany/Syracuse which bear New Horizons’ marks, or any word
               or mark indicating that Krolak Albany/Syracuse is associated or affiliated
               with New Horizons;

              erase or obliterate from letterhead, stationary, printed matter, advertising
               or other forms used by Krolak Albany/Syracuse and any word or mark
               indicating that Krolak Albany/Syracuse is associated or affiliated with New
               Horizons;

              permanently discontinue any advertising of Krolak Albany/Syracuse which
               indicated directly or indirectly that Krolak Albany/Syracuse is associated or
               affiliated with New Horizons;

              refrain from doing anything which would indicate that Krolak
               Albany/Syracuse is or ever was an authorized franchisee of New Horizons
               including without limitation indicating (directly or indirectly) that Krolak
               Albany/Syracuse was licensed to use New Horizons’ marks or any other
               distinctive New Horizons’ system features or that Krolak Albany/Syracuse
               at any time operated under any name, word or mark associated or
               affiliated with New Horizons;

              return, at Krolak Albany/Syracuse’s expense, any and all copies of the
               COM, software manuals and documentation, and other communications
               media previously furnished to Krolak Albany/Syracuse by New Horizons;

              assign to New Horizons all of Krolak Albany/Syracuse’s interest in and
               rights to all telephone numbers, all telephone directory listings, domain
               names or websites applicable Krolak Albany/Syracuse’s, New York
               computer learning center in use as of the termination date and take all
               actions necessary to change immediately all such telephone numbers and
               telephone directory listings;

              make Krolak Albany/Syracuse’s books and records available to New
               Horizons’ representatives who shall conduct a termination audit; and

              Pay all amounts outstanding to New Horizons.

      C.       Awarding Plaintiffs damages in an amount to be determined at trial.

                                             21
                                                                             3229153.2 10/15/2018
     Case 5:18-cv-01223-BKS-DEP Document 1 Filed 10/15/18 Page 22 of 22



      D.     Awarding Plaintiffs such additional and further relief as the Court deems

just and proper.

October 15, 2018                               BOND, SCHOENECK & KING, PLLC

                                               By:    s/ J.P. Wright
                                                      J.P. Wright
                                                      One Lincoln Center
                                                      Syracuse, NY 13202
                                                      Tel. 315-218-8565
                                                      Email: jwright@bsk.com
                                                      Bar Roll No. 515542

                                               Attorneys for New Horizons Education
                                               Corporation and New Horizons
                                               Franchising Group, Inc.

                                               WARD GREENBERG HELLER &
                                               REIDY, LLP

                                               By:    s/ Jeffrey J. Harradine
                                                      Jeffrey J. Harradine
                                                      1800 Bausch & Lomb Place
                                                      Rochester, New York 14604
                                                      Tel. 585-454-0700
                                               Email: jharradine@wardgreenberg.com
                                                      Bar Roll No. 517323

                                               Attorneys for LTSI Inc.




                                          22
                                                                          3229153.2 10/15/2018
